*1054In 1998, the petitioner and the appellant Margaret D. (hereinafter the mother), who was married to the nonparty-appellant Terrance D., were engaged in a sexual relationship. On May 21, 1999, the mother gave birth to twins. From the time the twins were born to approximately 2007 or 2008, the mother permitted the petitioner to hold himself out as the children’s biological father and permitted them to develop a parent-child relationship. She also allowed the children to develop a relationship with the paternal grandmother. In May 2008, after the mother began to keep the children away from the petitioner, the petitioner commenced these two paternity proceedings (one as to each child). The Supreme Court applied the doctrine of equitable estoppel in adjudicating that the petitioner was the father of the children.
“The paramount concern in applying equitable estoppel in paternity cases is the best interests of the subject child[ren]” (Matter of Leonardo Antonio V. v Estate of Joanna B., 82 AD3d 1253, 1254 [2011]; see Matter of Shondel J. v Mark D., 7 NY3d 320, 326 [2006]; Matter of Juan A. v Rosemarie N., 55 AD3d 827, 827-828 [2008]). “Since the Family Court was presented with sufficient information to make a determination as to the subject child[ren]’s best interests, the Family Court properly granted the . . . petition on the ground of equitable estoppel without conducting a hearing” (Matter of Leonardo Antonio V. v Estate of Joanna B., 82 AD3d at 1254; see Matter of Maurice T. v Mark P., 23 AD3d 567 [2005]; Matter of Griffin v Marshall, 294 AD2d 438, 439 [2002]). Furthermore, the Family Court possessed sufficient information to render, without a hearing, an informed visitation determination consistent with the best interests of the children (see Matter of Perez v Sepulveda, 60 AD3d 1072, 1073 [2009]; Matter of Perez v Sepulveda, 51 AD3d 673, 673-674 [2008]; Matter of Hom v Zullo, 6 AD3d 536 [2004]). Skelos, J.E, Belen, Lott and Cohen, JJ., concur.